Citation Nr: 1129857	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2010).  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  However, no further evidence has been received.

In January 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

The Board notes that the RO appears to have reopened the Veteran's claim for service connection for a back disability and decided it on the merits in the May 2011 Supplemental Statement of the Case.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  The Veteran was afforded an opportunity to have VA joint and spine examinations in February 2011, however, he failed to appear for such examinations.

2. An October 1957 rating decision that denied service connection for a back disability was not appealed.

3. Additional evidence associated with the claims file since the October 1957 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability. 

4. There is no competent evidence showing that the Veteran has a current back disability which is related to service.  

5. There is no competent evidence showing that the Veteran has a current left knee disability which is related to service. 

6. There is no competent evidence showing that the Veteran's current right knee disability was incurred in or aggravated by his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in May and July 2008 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to reopen his claim for service connection for a back disability and what evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to all treatment for the claimed disorders described by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, two private operation reports, a VA examination report, and testimony.  

In accordance with the Board's January 2011 remand directives, the Veteran was scheduled for VA spine and joints examinations.  However, despite notification of such examinations, the Veteran failed to appear.  No further correspondence has been received in regards to the missed VA examinations and there have been no requests to reschedule such examinations.  

The Board acknowledges that the Veteran testified at the September 2010 Travel Board hearing that he was in receipt of disability benefits from the Social Security Administration.  However, he further indicated that the basis of his award of benefits concerned other nonrelated heath conditions.  As such, no further action is required to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and the appeal is perfected following issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In this case, service connection for a spine injury was previously denied by a May 1957 rating decision because it was not shown that the Veteran suffered from chronic residuals of a back injury incurred during service.  

The evidence of record at the time of that decision included the Veteran's service treatment records and July 1957 VA orthopedic and neurological examinations.  The Veteran's service treatment records showed that there were no abnormalities of the back at the time of the Veteran's April 1954 entrance examination.  However, in May 1954, the Veteran was re-examined and diagnosed with mild lumbar scoliosis which was noted to be non-disabling and asymptomatic.  In August 1954, the Veteran suffered a strain of his cervical spine when he fell and landed on his neck during an infiltration course.  Upon examination, there was some deviation of the bony structure and the left side was palpable at the C1-C3 area.  Muscle spasms were present with tenderness and limitation of lateral flexion and rotation.  The Veteran was unable to move his head freely from side to side, however, x-rays were negative for fracture, dislocation, or subluxation of the cervical spine.  Upon a follow-up examination two days later, the Veteran's neck demonstrated full range of motion and the muscle spasms had resolved.  In May 1956, the Veteran was a passenger in a car that was rear ended.  Contusions were noted on the right shoulder and right knee.  In July 1956, the Veteran tripped and fell backwards while carrying a flame thrower which he landed on.  He was admitted to the hospital with injuries to the neck and shoulders.  X-rays did not show any abnormalities.  The Veteran was diagnosed with a contusion of the neck and dorsal spine.  In May 1957, a discharge examination showed asymptomatic mild scoliosis of the lumbar spine.  

In July 1957, the Veteran was afforded VA spine and neurological examinations.  X-rays of the Veterans spine were normal with the exception of mild scoliosis of the upper cervical spine, tilting toward the left.  However, it was later noted that such diagnosis was incorrect due to the positioning of the Veteran as scoliosis was not seen on lateral views of the spine.  Upon physical examination, the Veteran complained of pain in his low spine due to a fall in 1956.  The Veteran's gait and posture were normal, leg lengths were equal, and straight leg testing was normal.  Upon a neurological examination, the Veteran complained of sharp pain in the low spine lasting for a few minutes which he believed was due to two back injuries during service.  This examination did not show organic evidence of a neurological disorder.  

The evidence received subsequent to the October 1957 rating decision includes two private surgical reports pertaining to the right knee and the Veteran's testimony at the September 2010 Travel Board hearing.  The Veteran testified that he has experienced back pain ever since his military service and he underwent back surgery in the 1980s.  He further testified that his orthopedic physician stated that his current back problems are likely a continuation of the back injuries sustained during service.    

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the Veteran's testimony contributes "to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability."  See Hodge, supra.  Specifically, the Veteran's testimony establishes continuity of symptomatology pertaining to his claimed back disability and it potentially establishes a link between his claimed back disability and service.  Such facts bear directly and substantially upon the specific matter under consideration, are neither cumulative nor redundant, relate to unestablished facts necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim for service connection for a back disability.  Thus, such evidence is new and material, and the claim for service connection for a back disability is reopened.

Reopening the claim does not end the inquiry; rather, consideration of the claim for entitlement to service connection for a back disability on the merits is required.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Here, the Veteran contends that he is entitled to service connection for a back and bilateral knee disabilities due to an incident that occurred during service in July 1956 when he fell while carrying a 90 pound flame thrower on his back.  The Veteran asserts that this incident caused injury to his back, shoulders, and knees.  Specifically, he asserts than when he fell, he landed on both knees, but mainly his right.  He asserts that he has suffered from back and knee problems ever since.  

In regards to the claimed back disability, the Veteran's service treatment records pertaining to his back injuries during service are noted above.  Similarly, as previously noted, in July 1957, two months after the Veteran's discharge from service, VA spine and neurological examinations showed a normal spine and there was no organic evidence of a neurological disorder.  

The Veteran has not submitted any post service treatment records pertaining to his claimed back disability.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The Veteran testified that following discharge, he was treated by an orthopedic doctor "just to keep an eye on his back," and he took pain medications for relief.  He stated that his low back pain progressed as he got older and he underwent surgery in 1982 or 1983.  He stated that he lost a lot of time from his work as a stationing engineer (heating and cooling) due to his back condition.  The Veteran testified that at the time of the hearing, his back condition was being treated by a private physician, Dr. B, with muscle relaxers.  He stated that he has not sustained any back injuries since service.  

In January 2011, this case was remanded by the Board in attempts to obtain the Veteran's written authorization to obtain private treatment records from the medical facility where he reportedly underwent back surgery in 1982 or 1983.  In addition, the Veteran was to be scheduled for a VA examination to determine the nature and etiology of any current back disorder.  By notice dated January 2011, the Veteran was advised to submit written authorization to obtain private treatment records pertaining to the claimed back condition.  In another letter dated January 2011, he was further notified that he was scheduled for a VA examination pertaining to the claims on appeal in February 2011.  However, a February 2011 VA medical record shows that the Veteran failed to report for the scheduled examination.  No further communication has been received from the Veteran and neither he nor his representative have requested that the examination be rescheduled.  

In light of the very limited evidence outlined above, although the Veteran claims that he currently suffers and has suffered from a back disability since service, the fact remains that there is no clinical evidence that he suffers from a current and chronic back condition since discharge.  The Veteran has not provided any medical records showing a diagnosis of or treatment for a current back disorder.  Moreover, the Veteran has been unresponsive to VA's efforts to assist him in obtaining the alleged private treatment records pertaining to the claimed back condition.  

To the extent that the Veteran contends that he has a chronic back disability, there is no indication that the Veteran has any medical training such that he is competent to provide a medical diagnosis or medical opinion on this point.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a back disability requires medical testing in the form of x-rays and medical expertise to determine the presence and type of back disability.  The Veteran has not provided any medical opinion to support his allegation that he has been diagnosed with a back disability.  In fact, the only medical evidence of record pertaining to the claimed back disability are July 1957 spine and neurological examinations which did not show the presence of a back disability at that time.  Moreover, the Veteran failed to appear for his scheduled VA examination to determine whether he suffers from a chronic back disability related to his military service.  The Board finds the medical evidence of record is of greater probative value than the lay assertions of the Veteran that he suffers from a chronic back disability.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  As the most probative evidence indicates the Veteran does not suffer from a chronic back disability, there is no basis on which service connection may be granted.

Accordingly, the preponderance of the evidence is against the claim and service connection for a back disability is denied.

In regards to the claimed bilateral knee disability, to include as secondary to a back disability, the Veteran's service treatment records are negative for complaints or findings of a bilateral knee disorder.  Although the Veteran testified that his knees were initially injured during the aforementioned July 1956 incident whereby he reportedly fell while carrying a 90 pound flame thrower on his back and landed on his knees, the service treatment record pertaining to that incident indicates that the Veteran tripped and fell backwards onto the flame thrower that was on his back.  There is no mention of any knee injuries pertaining to this incident.  

Post-service treatment records show that in September 1997, the Veteran underwent right knee surgery due to a fracture of the right patella.  However, because there are no treatment records pertaining to such injury and operation, with the exception of the operation report, it is unclear how such fracture occurred.  

In January 1998, the Veteran underwent right knee surgery due to a pulled wire and a septic right knee.  The Veteran has not submitted any treatment records pertaining to such operation with the exception of the operation report.  

At the September 2010 Travel Board hearing, the Veteran testified that he first sought treatment for his knees in the late 70s or early 80s.  He stated that his knees went bad because everything bothered him at that time - his knees and back.  The Veteran stated that he has had constant pain in his knees since discharge.  He stated that he has undergone two right knee replacements.  The first right knee replacement occurred in approximately 1986 and second occurred in 1997.  He stated that he has not had any back or knee injuries since service.  

In January 2011, this case was remanded in attempts to obtain the Veteran's written authorization to obtain private treatment records from the medical facilities where he underwent right knee surgery in 1986 and 1997, as well as to obtain any associated private treatment records pertaining to the claimed bilateral knee condition.  In addition, the Veteran was scheduled for a VA examination to determine the nature and etiology of his back disorder, and if such was found to be service-related, to obtain an opinion as to whether the claimed bilateral knee disorder was secondary to or aggravated by the claimed back disorder.  

By notice date January 2011, the Veteran was notified that he was scheduled for a February 2011 VA examination pertaining to his claims on appeal.  However, a February 2011 VA medical record shows that the Veteran failed to report for the scheduled examination.  No further communication has been received from the Veteran, and neither he nor his representative have requested that such examination be rescheduled.

As such, although there is evidence that the Veteran suffers from a current right knee disability, there is no competent or credible evidence relating the right knee disability to any incident of service.  Although the Veteran testified that his right knee was injured during the July 1956 incident, the associated service treatment record indicates that he landed on his back rather than his knee(s).  Moreover, there is no evidence of a current left knee disability.  Accordingly, in the absence of a diagnosis of a current left knee disability, an event or occurrence in service, and a medical opinion linking a current right or left knee disability to the event or occurrence in service or to a service-connected disability, service connection for a bilateral knee disorder, to include as secondary to a back disorder must be denied.  The Board also notes that with respect to any theory of secondary service connection for a bilateral knee disorder, such a claim would fail as a matter of law as the Veteran is not service connected for any disability.  

Absent further participation by the Veteran in development of his own claims, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, entitlement to service connection for a back disability and bilateral knee disabilities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability, is denied.  



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


